BILL OF COSTS
                               THIRTEENTH COURT OF APPEALS
                                CORPUS CHRISTI - EDINBURG
                                    No. 13-14-00668-CV
                                       Enrique Villa
                                             v.
                                    Elizabeth Ortiz Villa
           (No. 10-08-21,636 IN 267TH DISTRICT COURT OF DE WITT COUNTY)
TYPE OF FEE                                       CHARGES             PAID       BY
INDIGENT                                            $25.00            PAID       ANT
SUPREME COURT CHAPTER 51 FEE                        $50.00            PAID       ANT
FILING                                             $100.00            PAID       ANT
STATEWIDE EFILING FEE                               $20.00            PAID       ANT
WEST                                                 $2.00            PAID       UNK
LEXIS                                                $2.00            PAID       UNK
LOIS                                                 $2.00            PAID       UNK


  Balance of costs owing to the Thirteenth Court of Appeals, Corpus Christi, Texas: 0.00


     Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DORIAN E. RAMIREZ, CLERK OF THE THIRTEENTH COURT OF APPEALS OF
THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE THIRTEENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause, as the
same appears of record in this office.

                                             IN TESTIMONY WHEREOF, witness my hand
                                             and the Seal of the COURT OF APPEALS for
                                             the Thirteenth District of Texas, this, 7th day of
                                             April, 2015.




                                             Dorian E. Ramirez, Clerk